Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/19/2022 has been entered.
 
Applicant’s amendment
Applicant’s amendment filed 5/19/2022 has been received and entered.  Claim 1 has been amended, and claims 2, 3, 7, 8, 20 and 22 were cancelled previously.  
Claims 1, 4-6, 9-19, 21 are pending

Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 7/18/2016 was acknowledged.  It is noted that in Applicant’s election, the group directed to the method claims was elected, and claims to Group II directed to the product were cancelled in the response.
Claims 1, 4-6, 9-19, 21, drawn to a method of matching biological items using a database based on genetic data for a biological item are currently under examination.

Priority
This application filed 3/28/2014 makes no claim for priority.
No comment on the summary of priority has been made in Applicant's response.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Claims 1, 4-6, 9-19, 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 16/691063, now allowed (2/14/2022). 
Applicants have not commented on the basis of the rejection in the response filed 5/19/2022.  Upon review of the prosecution and pending claims in in ‘063, the rejection is maintained for the reasons of record.  As noted previously, although the claims at issue are not identical, they are not patentably distinct from each other because while the claim limitations ‘063 are more general, each set of claims are directed to using DNA from a crime scene and evaluating the sequence data obtained to assess with probabilities the genotype and comparing or correlating the information from the crime site with that in a database to arrive at a possible suspect, and practicing the instant claims would anticipate the claims of ‘063.  Claim 1 from ‘063 is provided for comparison:
1. A method for performing a criminal investigation comprising the steps of: 
obtaining a biological sample of a DNA mixture having DNA of at least 2 individuals; 
comparing an evidence genotype from the DNA mixture with a known exemplar genotype to form a comparison; 
expressing a probative value of a lead based on the evidence genotype as a likelihood ratio; 
determining an error of the likelihood ratio; and 
predicting how useful the lead may be in the investigation based on the error.

As noted previously, a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
15717807
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-6, 9-19, 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is not directed to patent eligible subject matter. 
Claim analysis
Claim 1 has been amended and is still generally directed towards a method of matching biological items using a database based on genetic data for a biological item.  Specifically, claim 1 as amended now requires in step (e) and (f) use an ‘identitype database’ to store and access the probability distribution. For the analysis, it is noted that the initial sample is known to be a biological item being a DNA mixture of two or more people and implicit in that the sample contains more than one genotype that will have to be assessed in the analysis.  The term ‘identitype’ is not a term of art and not specifically defined in the specification, however the specification provides at [0003]: “However, the functionality of databases such as CODIS is limited by their use of surface data features, rather than underlying identity types, or "identitypes". The contributors to biological evidence have genotypes, not a list of allele peaks. (A "genotype" is an identitype derived from genetic data.)”, and broadly provides for genotype being an identitype that is used, and not limiting provides for any variation in individuals genomes as possible information to be used in the analysis including the STR information present in CODIS for a given individual.  Dependent claims have not been amended, and provide for further limitation on how the calculations are performed, and interpretation of the data relative to the source such as other crime scenes, and provides a basis to differentiate genotype from the type of data that is usually contained in the CODIS database, which provides for alleles and does not provide for a match statistic between data sources as provided in [0003] which teaches that the basis that the genetic information of the mixed samples once provided would be subject to analysis to provide for what the sequences represent relative to genotype and distribution probability.  
As noted previously, step a1 and a2 for gathering and identifying are evaluated in light of the limitations in dependent claims and guidance of the specification for gathering genetic material from a crime scene and identifying genetic data from the material to generate a genotype, and more specifically evidence from the crime scene that is collected is referenced to a database of suspects.  
“[00159] DNA mixtures are commonly collected from scenes as biological items that include vaginal or penile swabs, clothing, bedding and dried secretions. DNA laboratories process these mixture items to obtain STR or other genetic data.”

Once the genetic information is obtained from the crime scene, the information is subject to only analysis steps as set forth in a3-h, and in particular by using a computer to process and store the data, as exemplified in:
“[00160] Claim 1, step (a) developing from genetic data a genotype for a biological item, together with a probability distribution over possible genotype allele pair values; 
[00161] DNA evidence items often produce STR data that do not lead to definite genotypes. Instead, there is inherent genotype uncertainty that must be represented with probability. The posterior probability, determined after having analyzed the STR data, can be inferred using Bayesian computation.” 

Given the limitations of the claims as amended in light of the guidance of the specification, the claims set forth steps of obtaining a sample known to contain a mixture of DNA from two or more people, providing sequence data from the sample and generating from the identified alleles a genotype based on population probability distribution and comparing the genetic information from the scene to genetic data from a reference genotype of suspected individuals by using “match rules” of the separate genotype pairs that were obtained from the sample, and providing the results to a database for subsequent storage and retrieval.
For step 1 of the 101 analysis, the claims are found to be directed to a statutory category of a process.  Here a method of collecting genetic material at a crime scene and through analysis and comparison to informative allele data correlating genotype data obtained from a crime scene to a potential individual with the same alleles/genotype.
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of developing and storing allele pair values with probability distribution data, specifying a match rule for comparison and forming sets of genotypes, partitioning the data into disjoint groups with match statistics, then storing the information wherein the genetic data is associated with a crime scene to identify a possible suspect set forth as steps a3-h.  Each of the steps are drawn to general abstract instructional steps of data manipulation and are the judicial exception of the claim.  The judicial exception is a set of instructions for analysis of sequence data and appear to fall into the category of Mental Processes, that is concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  In this case while the sequence data may be physically obtained, the data is separately analyzed within the judicial exception.  Further, the amendment that the crime is solved appears to be additional abstract instructional steps for the intended use of the resulting data if any results from the analysis.
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims have an additional element that simply provides the data that is analyzed in the judicial exception.  This judicial exception requires steps recited at high level of generality and are only stored on a non-transitory, and is not found to be a practical application of the judicial exception as broadly set forth.
In review of the claim as a whole, claim 1 with obtaining sequence data and analyzing the data does not have any additional elements to consider adding significantly more to the claimed judicial exception as a whole, that is the steps of gathering genetic data appears to provide data that is subsequently analyzed and does not feedback to the additional element in the claim.  Dependent claims set forth further limitations on calculation steps and description of the sources of the genetic data, but do not set forth any additional steps considered additional elements for the analysis under 101.  
For step 2B of the 101 analysis, the steps that are considered physical steps are of obtaining sequence data for the genotype/allele analysis.  These steps introduce additional elements to the claimed method for obtaining the data used in the claim.  In review of the specification and as broadly claimed, these steps appear to be conventional steps of obtaining sequence information and considered conventional means of obtaining sequence information, and do not appear to provide significantly more to the claim either separately or combined. For example Butler (2005-of record) who is cited in preferred embodiments [00134] provides for the methods necessary to collect and use short tandem repeat loci as genetic markers.  A review of the specification and art of record indicate that the methods encompassed by the broad steps of the claims were well known and conventional methods to obtain genotype/allele information from a sample.
What is left for claim 1 are steps of developing and storing allele pair values with probability distribution data, specifying a match rule for comparison and forming sets of genotypes, partitioning the data into disjoint groups with match statistics, then storing the information (as previously set forth).  Each of the steps are drawn to general abstract instructional steps of data manipulation and are the judicial exception of the claim.  In review of the claim as a whole, claim 1 with obtaining sequence data and analyzing the data does not have any additional elements to consider adding significantly more to the claimed judicial exception.  Dependent claims set forth further limitations on calculation steps and description of the sources of the genetic data, but do not set forth any additional steps considered additional elements for the analysis under 101.  It is noted that claim 1 recites the use of a computer for processing and that claim 13 recites the use a computer database, however upon review of the present specification this does not appear to be a specialized apparatus or device, and appears that the method can be implemented on a general purpose computer that can provide parallel processing.


Response to Applicant’s arguments
Applicants provide a review of recent decisions finding patentable subject matter, and state that the invention provides for an improved database that previously did not exist and for that reason is patent eligible.
In response, providing a new form of data by itself does not provide the basis of patent eligibility.  With respect to ‘identitype’ databases, broadly the information in CODIS appears to provide for this limitation where the genotype for a given individual represents the unique distribution of genotype to a person.  More generally, in genetic studies of allelic frequencies for informative alleles or variants, the art provides that such types of data are known.  Review of the claims and the guidance of the specification does not appear to teach that new alleles are identified or even the concept that allelic variations between individuals can be used to distinguish or even identify an individual if enough informative alleles are provided in the analysis, for example in forensic analysis for crimes or in paternity analysis.  Given the evidence of record and breadth of the claims, the claims do not appear to provide for a new or unique database, nor does the existence of a form of data in a database appear to be patent eligible.
Applicants review the fact patterns of Uniloc USA and Data Engine, and argue that software inventions can be patent eligible and that navigating through spreadsheets are comparable to the identitype database required of the instant claims.  Applicants argue that the present claims provide a solution to the technological problems of data of mixed samples obtained from crime scenes.  Noting the fact pattern of Berkheimer v HP, Applicants argue that the claims require more than routine and conventional steps.
In response, the cited decisions have been reviewed and appear to be different from the fact pattern of the current claims.  For each of the decisions, the court found that the method affected the function of the computer and data structures that only appeared to exist in a dynamic state.  Whereas here such a structure or affect on a computer do not appear to exist.  The requirement of an identitype database appears to require a specific allele and the prevalence (‘probability distribution’) in a population.  The use and analysis required of the claim is generically set forth is ‘specifying a match rule that defines a comparison between a first set or evidence genotypes and a second set of reference genotypes’ and appears to be consistent with the analysis performed using CODIS, that is matching the genotype represented by the STRs to a given individual.  The claims provide further broad instructions that informative genotypes be identified among the possible ones detected, and using population genetics and probabilities that for a given genotype provide an analysis for a possible association of the sample and something that may be present in a database.  As acknowledged previously, the claims do not have to recite the ‘advantages’, however the claims themselves should provide any advantages from what is set forth and required of the claim limitations.  In review of the claim amendments and guidance of the specification, the instant claims do not appear to affect or require databases like CODIS and the types of data/information provided by the instant claims do not allow for uploading of mixtures of genetic information.  The claims require obtaining allele information from a crime scene sample, analyzing the alleles and providing possible genotypes based on population distribution (broadly), and comparing the analyzed information of genotype to that of a reference that is obtained from a suspect of the crime.  The instant claims result in a pairing of possible genotypes, and statistical assessment of the association, not information that would be present in CODIS relative to specific STRs/genotypes for specific individuals.  To the extent that claims require no specific number of allele pairs that are compared, this appears to be consistent with instructions to compare and contrast two columns of genotype data, crime scene and suspect genotypes, and conclude a match based on similarity or differences.  For potentially more complex genotype data derived from alleles in the crime sample, the use of statistical analysis for possible genotypes given a certain population appears consistent with mathematical analysis.
The reliance of Data Engine Tech decision that claims must be considered as a whole for patent eligibility and whether they are directed to the judicial exception, and arguements that the instant claims provide for a solution to a problem of the limited use of databasesis acknowledged, but the use of ‘tabs’ as analyzed in the Data Engine Tech decision provides for how the computer or database functionality performs in a computer environment, whereas here as suggested in the argument the claims are simply stored instructions for analyzing genetic data and do not affect the functioning of a computer they way a tab affects the navigation of information stored on a computer.  The amendment to require parallel processing has been reviewed, however in view of the evidence, this appears to be consistent with parallel processing of any type of data and not an advantage or improvement to computer technology.  
With respect to arguments that the ordered combination of the steps are not well known or conventional and that given the guidance of the Berkheimer memo, it is noted that the guidance of the decision and the Berkheimer memo deals with the additional elements of the claims with respect to the combination, which in this case are the steps of a1-a2 for gathering and identifying genetic material at a crime scene.  Under the 101 evaluation of 2B, the teaching and acknowledgement of the specification was performed and a specific reference was cited noting that collecting and sequencing samples from a crime scene was known.  Further, the present specification does not provide for any new or unique process for these steps, and appear to be supported and enabled by the art for the use of known conventional steps.
In review, the instant claims are generally drawn to a method of matching biological items with a database, and steps a3-h provide for the analysis of genetic material that might be present at a crime scene, however in review of the evidence of record there does not appear to be a practical application once the analysis is completed, nor given the evidence that it affects the computer or ability to manage unrelated databases such as CODIS, which when viewed as a whole make the claims patent eligible.  Applicant’s arguments have been fully considered, but not found persuasive.  As analyzed above, the amendments to claims to include additional elements have been acknowledged, and analyzed under the updated 2019 PEG guidance issued by the office.  As noted previously, the art of record appears to indicate that obtaining genetic material at a crime scene for further analysis is conventional and used as steps of obtaining data for further analysis and do not provide for significantly more to make the claims as a whole patent eligible.  Further, this additional element appears to be simply a step of obtaining data for analysis within the judicial exception and not an integrated or practical application of the judicial exception which follows. The comparison of Data Engine Tech is noted, but the fact pattern of the decision appears to be different from that of the present claims.  Specifically, the courts found that the placement and use of the transponders was in conjunction with the judicial exception was made the claims patent eligible, unlike here where the data is simply obtained by known conventional means.  Further, the application of the judicial exception in obtaining the orientation based on the judicial exception was unique, whereas here, the claims are supported and enabled by the art which already used DNA evidence to help solve crimes.  While it has been acknowledged court decisions finding that implementation on a general computer by itself does not per se make a claim patent ineligible, each of the these patent eligible claims are directed to improvements tied to the technical field and make the computer (Enfish for example) or computer implemented process is (McRO for example) improved.  In review of the specification and evidence of record, the claims to not appear to provide for any improvement as generally and broadly set forth.  
Therefore, for the reasons above and of record, the rejection is maintained.
Previous rejection of record
As noted in the previous office action, based upon an analysis with respect to the claim as a whole, claims 1, 4-6, 9-19, 21 do not recite something significantly different than a judicial exception.  Claims 1, 4-6, 9-19, 21 are still generally directed towards a method of matching biological items using a database based on genetic data for a biological item.  Claim 1 sets forth the steps of developing and storing allele pair values with probability distribution data, specifying a match rule for comparison and forming sets of genotypes, partitioning the data into disjoint groups with match statistics, then storing the information.  Each of the steps are drawn to general abstract steps of data manipulation and are the judicial exception of the claim.  Claim 1 does not contain any physical steps (for obtaining the data for example), and thus do not have any additional elements to consider adding significantly more to the claimed judicial exception.  Dependent claims set forth further limitations on calculation steps and description of the sources of the genetic data, but do not set forth any additional steps considered additional elements for the analysis under 101.  It is noted that claim 1 recites the use of non-transitory memory and that claim 13 recites the use a computer database, however upon review of the present specification this does not appear to be a specialized apparatus or device, and appears that the method can be implemented on a general purpose computer. According to the 2014 interim Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   Step 1 requires a determination of whether the claims are directed to a process, machine, manufacture, or a composition of matter.   In the instant case the Step 1 requirement is satisfied as the claims are directed towards a process.  The Step 2 analysis is a two-part analysis, Step 2A and Step 2B, with the first part Step 2A requiring a determination of whether the claims are directed towards a judicial exception, i.e. a law of nature, natural phenomenon, or an abstract idea.  
In the instant case, the claims as stated are drawn a method of matching biological items using a database based on genetic data for a biological item.  More specifically the steps of developing and storing allele pair values with probability distribution data, specifying a match rule for comparison and forming sets of genotypes, partitioning the data into disjoint groups with match statistics, then storing the information are general abstract steps of data manipulation and result in the comparison and statistical analysis of two genotypes.  As such, the instant claims are drawn only to an abstract process that only manipulates and analyzes genetic data and, therefore, are not directed to statutory subject matter.   Therefore the result of Step 2A analysis is that the claims are directed towards a judicial exception, i.e. an abstract idea.  With regards to the claims being directed to a process implemented on a computer system or embedded on a computer readable medium comprising instructions for carrying out the method, it is the underlying invention that is analyzed to determine subject matter eligibility, not just the use of a computer system or computer program product.   In the instant case, the claims are directed to only the manipulation of data as described above. The method steps themselves are considered to be an abstract idea because they do not purport to improve the functioning of the computer itself, there is no specific or limitation recitation of improved computer technology, nor do they effect an improvement in any other technology or technical field.   
The second part, Step 2B of the two step analysis is to determine whether any element or combination of elements, in the claim is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception.  No additional steps are recited in the instantly claimed invention that would amount to significantly more than the judicial exception.  Without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible. Furthermore, if a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is non-statutory.  In other words, patenting abstract ideas cannot be circumvented by attempting to limit the use [the idea] to a particular technological environment. In the instant claims, the computer and/or program/product amount to mere instruction to implement an abstract idea.  The hardware recited by the system claims do not offer a meaningful limitation beyond generally linking “the use of the method to a particular technological environment,’ that is, implementation via computers.” see Alice Corp v. CLS Bank Int’l 573 U.S. (2014).

Conclusion
No claim is allowed.
As provided in prosecution the methods to obtain and compare genotypes of different samples were well known, as well as identifying in mixtures differences and variations for example between STR detected to determine the source of a DNA in a mixture, however the steps of creating genotype values and distribution probabilities for a genotype, and using the values to create partitions of the data (disjoint groups) are not found in the art of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph Woitach/Primary Examiner, Art Unit 1631